Citation Nr: 1747756	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-33 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to March 1959. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued in October 2013 by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Before the Board can adjudicate this matter, the claim must be remanded for further development.  Specifically, the Veteran is entitled to a VA examination to evaluate whether the claimed condition of residuals of malaria is related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding that VA has a duty to provide a veteran with a medical examination to substantiate his/her claim of service connection if they provide credible evidence of a disability that may be associated with service).

The Veteran has not provided medical evidence of a malaria diagnosis, but the Board notes that the Veteran's service records outside of the Veteran's DD Form 214 are unavailable, as they are fire-related (i.e., destroyed in a fire at the National Personnel Center in St. Louis, Missouri, in 1973).  When service records are unavailable through no fault of the veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Accordingly, a VA examination is necessary to further assist the Veteran in his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and afford him the opportunity to identify or submit and additional pertinent evidence regarding his treatment for any of the conditions at issue.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. Furthermore, regardless of how the Veteran responds, the RO must obtain and associate updated treatment records from any VA medical center at which the Veteran has sought treatment. 

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

2. The RO should schedule the veteran for a VA infectious diseases examination, or the equivalent, in order to ascertain the presence of current active malaria, and/or to determine the nature and extent of all current residuals of past malaria.  The RO must forward the claims file to a qualified medical examiner for review in conjunction with this examination, and the examiner should acknowledge such review of the record in the examination report.  After the completion of the claims file review and clinical evaluation, the examiner is requested to address the following inquiries in his/her report:

a. Does the veteran currently have active malaria?

b. If the veteran does not currently have active malaria, then please identify all current malaria residuals.  Provide a complete description as to the severity of each of these residuals if present.  

c. If the veteran does have active malaria, or residuals of malaria, then is it at least as likely as not (i.e., a 50 percent likelihood or greater) that the illness is related to the Veteran's active service.  

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in the examination report.  In lieu of available service records by no fault of the Veteran, please carefully consider the Veteran's lay testimony.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  The Veteran's own contentions (symptoms of sweating, joint pain, dizziness, headaches, fever, insomnia) must be considered as well.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. After the requested actions are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.

4. After the aforementioned development has been completed, readjudicate the claim for service connection.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




